IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NOS. WR-73,723-04; WR-73,723-05; WR-73,723-06


EX PARTE LLEWELLYN SCOTT, Applicant




ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
CAUSE NO. 16193
IN THE 329TH DISTRICT COURT FROM WHARTON COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for writs of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of two counts
of possession of a controlled substance and one count of tampering with evidence.  He was sentenced
to seventy-five years' imprisonment on each count.  The Thirteenth Court of Appeals affirmed his
convictions.  Scott v. State, No. 13-08-315-CR (Tex. App.-Corpus Christi, August 17, 2009). 
	On April 25, 2012, this Court remanded this application to the trial court for findings of fact
and conclusions of law.  On July 24, 2012, the trial court signed findings of fact and conclusions of
law that were based on an affidavit from trial counsel.  The trial court recommended that relief be
denied.
	Based on the trial court's findings of fact as well as this Court's independent review of the
entire record, we deny relief.



Filed: September 12, 2012
Do not publish